Jackson, C. J.
Where an affidavit of illegality was interposed to the levy of a fi fa., on the ground that it had been paid, the defendant in fi fa. was not a competent witness to prove that such payment was made by him to the counsel for the plaintiff in fi fa., who had since died. Langford vs. Commissioners of Wilkinson County (decided today) : 72 Ga., 143.
(a) An affidavit of illegality on the ground of payment being filed, and there being no evidence of such payment, it was properly dismissed.
Judgment affirmed.